Citation Nr: 1705930	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, depressive disorder, anxiety disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1963 to November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a Travel Board hearing in his October 2012 VA Form 9.  In April 2015, the Veteran withdrew his request for a hearing.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

The Veteran's October 2012 substantive appeal addresses the issues of entitlement to service connection for tinnitus and an increased rating for bilateral hearing loss that were adjudicated in the May 2012 rating decision.  Therefore, the October 2012 substantive appeal should be construed as a notice of disagreement with regard to the May 2012 rating decision statement, but no Statement of the Case has been issued.  However, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for the issuance of a Statement of the Case.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in February 2009 to determine the nature and etiology of any acquired psychiatric disorder.  The VA examiner opined that while the Veteran reported symptoms of a psychiatric disorder, he did not meet the full diagnostic criteria for PTSD, anxiety disorder, or depressive disorder.  The Board notes that the Veteran's Vet Center treatment records contain a diagnoses of dysthymic disorder.  The VA examiner stated that he had not reviewed the Veteran's Vet Center treatment records, though he did talk to the Veteran's treatment provider at the Vet Center.  As the Veteran's treatment records contain a diagnosis of dysthymic disorder that was not considered by the February 2009 VA examiner, a new VA examination is warranted.

The February 2009 VA examination report indicates that the Veteran was receiving Social Security Disability income.  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because records from the SSA may contain information pertinent to the Veteran's claims, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records, to include any updated records from the Springfield Vet Center.

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, anxiety, depression, and dysthymic disorder.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.

For each identified psychiatric disorder, to include PTSD, anxiety, depression, and dysthymic disorder, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active duty service, to include any incident therein?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.	When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

